Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the applicant’s claims amendment, the objection to the specification as failing to provide proper antecedent basis for the claimed subject matter has been withdrawn. 
Based on the applicant’s claims amendment, the objection to claims 15-16 and 18 has been withdrawn.

Response to Arguments
With regards to claims 1-3, 8-13 and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (Hereinafter referred to as Hammad, US. Pub. No.: US 20120259782 A1) in view of Dill et al. (Hereinafter referred to as Dill, US 20150032627 A1).
The examiner fully considered the applicant’s argument remarks filed on August 31, 2022 in response to the Office Correspondence mailed on August 31, 2022. However, the applicant’s arguments are not persuasive to overcome the prior arts in record and place the claims in a better condition for allowance for the following reasons. 
In the response, the applicant argues that "Hammad does not explicitly disclose the server determines a correspondence between the first token and the second token, and the third token and a client data stored in the server," as recited in claim 1 and similarly in claim 11. The examiner disagrees with the applicant’s argument because the examiner relied on Dill to disclose “the server determines a correspondence between the first data and the second data, and the third data and a client data stored in the server” ([0105], [0254-026] detailed in a token/data processing where different token/data states determine whether a data/token used in a transaction as well as necessary to allow a token/data to be used in a transaction.
The applicant further argues that, Hammond also fails to describe "wherein the set of instructions cause the client to capture a transaction data from a remote computer, and transmits each of a second data, at least a first portion of the transaction data, and a third data representing the client, to the server," as recited in claim 1 and similarly in claim 11. The examiner disagrees with the applicant’s argument because Hammond discloses in [0046] “merchant” considered as a client to capture transaction from an access device and in [0052-0054]. Hammond further discloses “A first entity identifier” -for example to identify “merchant” sent along with a second token/data and multiple tokenization from “a first entity identifier” considered as a third data. 
The applicant continues to argue that Hammad is missing "wherein the server transmits a second portion of the transaction data to the client, wherein the client transmits at least one of a response, command or instruction relating to the second portion of the transaction data to the server," as recited in claim 1 and similarly in claim 11. The examiner disagrees with the applicant because Hammond discloses in [0171-0174] that the acquirer server computer determines whether the authorization request message requires multiple tokenization (data) authentication and the acquirer server computer determines whether the merchant identifier corresponds to a merchant utilizing multiple tokenization (data) authentication processing. Hammond further teaches authorization request message and authorization response message in [0179].
The applicant also argues Hammad does not describe a server that "transmits a second portion of the transaction data to the client," or "wherein the client transmits at least one of a response, command or instruction relating to the second portion of the transaction data to the server," as recited in claim 1 and similarly in claim 11. The examiner disagrees with the applicant because Hammond discloses in that authorization request message containing the account identifier to the payment processing network server computer and then processes the transaction as any typical purchase transaction authorization request message would be that includes forwarding the authorization request message to an issuer as any authorization response message received from the account issuer in [0179].
The applicant continues to argue that the prior art of record Dill failed to describe each limitations of claim 1 and 11 by reciting each limitation.  The examiner disagrees with the applicant’s argument because the prior art Dill is considered to disclose the server determines a correspondence between the first data and the second data, and the third data and a client data stored in the server as disclosed in [0105, 0254-0256]. Mainly the applicant's arguments are against the references individually by attacking the references individually where the rejections are based on combinations of references. 
As described above, the applicant’s arguments are not persuasive to overcome the prior arts in record and place the claims in condition for allowance and therefore claims 1-3, 8-13 and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (Hereinafter referred to as Hammad, US. Pub. No.: US 20120259782 A1) in view of Dill et al. (Hereinafter referred to as Dill, US 20150032627 A1) are maintained.


With regards to Claims 4-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (Hereinafter referred to as Hammad, US. Pub. No.: US 20120259782 A1) in view of Dill et al. (Hereinafter referred to as Dill, US 20150032627 A1) in further view of Erickson et al. (Hereinafter referred to as Erickson, US 20160321664 A1).
The examiner found the applicant’s argument is persuasive and therefore the rejection of claims 4-7 and 14-15 under 35 U.S.C. 103 as being unpatentable over Hammad view of Dill and in further view of Erickson has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 10-13, 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “a first data”, “a second data”, “a third data”, “a first portion of transaction data”, “a second portion of transaction data”, and “a third portion of transaction data”. 
Even though one of ordinary skill in the art recognizes “A data” and “A transaction data”, there is no ordinary or customary meaning to those of ordinary skill in the art to establish distinction or differences among “the first data”, “the second data”, “the third data” in order to appraise each one of them in defining their scope. Under BRI, the specification provides a context in scope reciting “a first image”, “a second image” or “a stored image” but not for any “data”. 
Similarly, even though one of ordinary skill in the art recognizes “A transaction record”, there is no ordinary or customary meaning to those of ordinary skill in the art to establish distinction or difference among “a first portion of a transaction record”, “a second portion of a transaction record”, and “a third portion of a transaction record” in order to appraise each one of them in defining their scope. The specification does not even recite the term “a first portion of transaction record”, “a second portion of transaction record”, and “a third portion of transaction record”, let alone provide adequate or meaningful description for differences among them. 
Therefore, in order to appraise boundary and scope of claimed limitations, the following terms “a first data”, “a second data”, “a third data”, “a first portion of transaction record”, “a second portion of transaction record”, and “a third portion of transaction record” render claims 1 and 11 as being indefinite and the claims are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. Claims 2-3, 6-8, 10 and 12-13 and 15-16 are also rejected for failing to remedy the deficiencies of their respective independent claims 1 and 11 and therefore they are rejected for failing to particularly point out and distinctly claim the subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (Hereinafter referred to as Hammad, US. Pub. No.: US 20120259782 A1) in view of Dill et al. (Hereinafter referred to as Dill, US 20150032627 A1).

As per claim 1:
Hammad discloses a system, comprising: 
a server comprising a microprocessor and a database, wherein the server includes a set of instructions that are served to a client ([0063-0064]: A server computer with database server coupled to a web server), wherein the server stores a first data in a database ([0037-0045: “First Data” or “Second Data” considered as a first token; “First Entity” or “Second Entity” considered as the server—For example [0047: an “acquirer” entity with server and consumer account database considered as a server]), wherein the set of instructions cause the client to capture a transaction record from a remote computer, and transmits each of a second data, at least a first portion of the transaction record, and a third data representing the client, to the server, ([0049: “Transaction”]; [0046: “merchant” considered as a client to capture transaction from an access device; [0052-0054: “ A first entity identifier” -for example to identify “merchant” sent along with a second token and multiple tokenization from “a first entity identifier “ considered as a third data), wherein the server determines a correspondence between the at least the first portion of the transaction record received from the client and a copy of the transaction record stored in the server, wherein the server transmits a second portion of the transaction record to the client ([0171-0174]: the acquirer server computer determines whether the authorization request message requires multiple tokenization authentication,  the acquirer server computer may determine whether the merchant identifier corresponds to a merchant utilizing multiple tokenization authentication processing; [0178; 0180]),
wherein the client transmits at least one of a response, command or instruction relating to the second portion of the transaction record to the server ([0061-0062]: “an authorization request message”, “an authorization response message”), wherein upon receipt of the at least one of a response, command or instruction relating to the second portion of the transaction record, the server determines whether the at least one of the response, command or instruction comprises at least one of an affirmative response, command or instruction or a negative response, command or instruction ([0177]: if the acquirer server computer determines that there is no corresponding account identifier than the transaction is declined. A denial message could be generated and returned to the merchant server computer to be forwarded or displayed to the consumer); upon a determination that the first at least one of the response, command or instruction comprises an affirmative response, command or instruction, the server transmits at least one of a flag, command or instruction to remote computer ([0179]: the acquirer server computer sends the modified payment authorization request message containing the account identifier to the payment processing network server computer. The payment processing network server computer then processes the transaction as any typical purchase transaction authorization request message would be. This may include forwarding the authorization request message to an issuer as well as processing any authorization response message received from the account issuer).

Hammad does not explicitly disclose the server determines a correspondence between the first data and the second data, and the third data and a client data stored in the server. Dill, in analogous art however, discloses the server determines a correspondence between the first data and the second data, and the third data and a client data stored in the server ([0105]: Tokens in the token registry database 202A may include different token states that may determine whether a token may be used in a transaction as well as the actions necessary to allow a token to be used in a transaction; [0254]: The token processing server computer 202B may analyze the second token request message. For example, the token processing server computer determine the identity of the second entity, the token interface being used for the request, the permissions associated with the second entity, and any other relevant information. Additional details regarding this step may be found about step 904 discussed above. [0255]: The token processing server computer 202B may determine that the second token request message includes a token request associated with the first token. For example, the second token request may include a token validation request, a token exchange request, and/or a token management request associated with the first token. [0256]: A token validation request may include a request for a network token system to determine and provide transaction restrictions (e.g., merchant category code), transaction channel or domain restrictions (e.g., NFC token, e-commerce token), token status information (e.g., active, inactive, deactivated, etc.), and/or any other relevant information to a requestor. [0257]: A token exchange request may include a request for a PAN associated with a token. A mobile wallet provider, a merchant, a consumer device, an acquirer, a payment processing network, and any other relevant entity may send a token exchange request to a network token system. [0258]: A token management request may include a request to update a token record associated with the token. The token management request may include any relevant update of information and may be sent from any entity with authorization to update a token record associated with a consumer).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the first data, the second data, and the third data disclosed by Hammad to include the server determines a correspondence between the first data and the second data, and the third data and a client data stored in the server. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide a platform that can be leveraged by various entities such as third party wallet providers, merchants, acquirers, payment processors, etc. that use tokens to facilitate payment transactions and a token registry vault can provide interfaces for various entities (e.g., mobile devices, issuers, merchants, mobile wallet providers, acquirers, etc.) to request payment tokens, request information about payment tokens or otherwise process payment tokens as suggested by Dill (0011-0013).

As per claim 2:
Dill discloses wherein the determining includes determining whether the correspondence between each of the at least the first portion of the transaction data received from the client and a copy of the transaction data in the server, the first data and the second data, and the third data and a client data stored in the server, exceeds a predetermined threshold ([0058] Alternatively, dynamic tokens can include tokens that are limited or restricted in use (e.g., limited by time, amount threshold (aggregated amount or single-transaction amount), or by number of uses). As such, dynamic tokens can be generated and delivered on a per-transaction or on an as needed basis to the end user to initiate a payment transaction through a registered and authenticated device and/or channel. For example, a one-time use dynamic token can be used at electronic-commerce (e-commerce) websites and if the dynamic token is intercepted by a third party, the dynamic token may be useless because it has been used and is thus worthless for future transactions).

As per claim 3:
Dill discloses wherein the client is a mobile device ([0097]: The consumer 110 may be able to initiate a transaction using a payment account identifier that may be payment card branded such as Visa.RTM., MasterCard.RTM., American Express.RTM., Discover.RTM., etc. In addition, the consumer 110 may be capable to utilize the consumer device 120 to initiate a transaction using any suitable transaction channel such as through a scan of a mobile device (e.g., using a QR.TM. code or bar code), a tap of a mobile device to a merchant access device (e.g., near-field communication (NFC) transaction or other contactless/proximity transaction), a click on a computer or other mobile device in order to initiate an e-commerce transaction (e.g., online transaction), or through any other channel in which a transaction may be initiated and a token may be passed to a merchant computer. For example, in some embodiments, a mobile device may be used to initiate a remote transaction from a mobile device with a token provisioned onto a secure element or other secure memory of a mobile device).

As per claim 8:
Dill discloses upon a failure to identify a correspondence between the first data and the second data, transmitting a message to at least one of the client or the remote computer ([0182]: The authentication module 514 may also comprise code for authenticating e-commerce card on file (COF) token transactions using PAN credentials. The authentication module 514 may comprise code for providing issuers with decline notifications for token authentication failures).

As per claim 9:
Dill discloses wherein the second data comprises a representation of at least one of image data or sound data (0068; 0232:  token was received through a QR Code;  QR Code may comprise additional token related information).

As per claim 10:
Dill discloses determining a correlation between the second data and the client ([0254]: The token processing server computer 202B may analyze the second token request message. For example, the token processing server computer determine the identity of the second entity, the token interface being used for the request, the permissions associated with the second entity, and any other relevant information).

As per claim 11-13 and 16-18:
Claims 11-13 and 16-18 are directed to method claims having substantially similar and equivalent claims limitations in scope corresponding to features of system claims 1-3, 8-9 and 2 respectively and therefore claims 11-13 and 16-18 are rejected with the same rationale given above to reject claims 1-3, 8-9 and 2respectively.

Allowable Subject Matter
Claims 4-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, provided that all of the above related objections and rejections are overcome.  The following is a statement of reasons for the indication of allowable subject matter: The prior arts of record either alone or in combination do not teach the limitations in claims 4-7 and 14-15 with hologram and/or 3D images determined by machine vision algorithms captured with a mobile camera (See applicants’ disclosure in [0029]). 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact In formation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/             Primary Examiner, Art Unit 2494